Citation Nr: 1644737	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine disability.  To date he has not been provided with a VA examination to determine if he has a back disability which is etiologically related to his service.  The Veteran has been diagnosed with degenerative joint disease of the lumbar spine and intervertebral disc disease.  See, November 2004, April 2006, and December 2010 VA treatment records.  The Veteran has provided lay statements indicating he injured his back participating in a training exercise during his active service.  See, May 2009 Veteran statement.  Additionally, the Veteran submitted statements from his mother and friend indicating that the Veteran contacted them during his active service and reported a back injury.  

The Veteran's service treatment records have not been located and the RO determined that those records are unavailable.  In such instances, the Board has a heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  On the initial claim form, the Veteran identified the back injury as occurring in January 1990 and he reported he was treated at the US Army Dispensary in Germany.  Inpatient treatment records are stored separate from service treatment records and may be filed under the facility name rather than the Veteran's name.  It is unclear whether the RO's search for service treatment records included a search for any records pertaining to inpatient treatment.  That should be accomplished on remand.  

Given the Veteran's statements of an in-service injury and the statements from his mother and friend, a VA examination is necessary to determine whether the Veteran's degenerative joint disease of the lumbar spine is etiologically related to his active service.  

Additionally, the Board notes that a May 2009 VA treatment record indicated a MRI of the lumbosacral spine was performed and placed in the Veteran's VA paper medical record.  The treatment record noted a copy of the MRI would be scanned into the Veteran's electronic medical record.  However, it does not appear that a copy of the May 2009 VA MRI or its findings has been associated with the Veteran's electronic medical record.  Therefore, the Veteran's claim must be remanded in order to obtain the outstanding VA treatment record.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain nay inpatient clinical/hospitalization records pertaining to the Veteran's hospitalization or treatment at "the US Army Dispensary in Germany" in approximately January 1990.  

2.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include the Veteran's May 2009 MRI.  

3.  After completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a.)  Specifically identify any diagnosed back disability. 

b.)  As to each diagnosed back disability is it at least as likely as not that any back disability is etiologically related to the Veteran's active service.  The examiner should consider the Veteran's report of a back injury in service and note that service treatment records are unavailable.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
 
4.  The RO should then re-adjudicate the claim on appeal.  If it remains denied the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




